Citation Nr: 0839871	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-13 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Ronald Aronds, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran had honorable, active military service from July 
1975 to May 1978.  He also had additional service from May 
1978 to March 1981, but under dishonorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claims 
for service connection for a left ankle disorder, asthma, and 
a bilateral knee disorder.  He appealed the denial of all 
three claims, but then withdrew his appeal for service 
connection for asthma during his June 2003 hearing.  38 
C.F.R. § 20.204 (2008).

In February 2005, the Board affirmed the RO's decision 
denying service connection for a left ankle disorder.  The 
Board then remanded the claim for service connection for a 
bilateral knee disorder for additional development.  
Following that development, the Board also denied that claim 
in a December 2006 decision.  

The veteran appealed the Board's February 2005 decision - to 
the extent it had denied his claim for service connection for 
a left ankle disorder, to the U.S. Court of Appeals for 
Veterans Claims (Court).  In an April 2007 memorandum 
decision, the Court vacated the Board's decision with respect 
to this claim.  But since the veteran has not appealed the 
Board's more recent December 2006 decision denying service 
connection for a bilateral knee disorder, that claim was no 
longer at issue.  

In February 2008, to comply with the Court's order, the Board 
remanded the claim for a left ankle disorder for further 
development and readjudication.  The Appeals Management 
Center (AMC) completed the requested development, continued 
to deny the claim, and has since returned the case to the 
Board for further appellate consideration of this sole 
remaining claim.  




FINDING OF FACT

The veteran's left ankle disorder was first diagnosed many 
years after service, and the most probative medical evidence 
of record indicates this disorder is unrelated to his period 
of honorable service from July 1975 to May 1978.  


CONCLUSION OF LAW

The veteran's left ankle disorder was not incurred in or 
aggravated by his period of honorable service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  


The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the veteran in April 2001 - prior to the RO's initial 
adjudication of his claim in March 2002.  The letter informed 
him of the evidence required to substantiate his claim, as 
well as of his and VA's respective responsibilities in 
obtaining supporting evidence.  The Board realizes the letter 
did not address the potential downstream disability-rating 
and effective-date elements of the claim, in the event 
service connection is ultimately granted, as required in 
Dingess, supra.  But this is nonprejudicial, i.e., harmless 
error because, as will be explained, the preponderance of the 
evidence is against the underlying claim for service 
connection.  So any question as to the appropriate downstream 
disability rating or effective date to be assigned is moot.  
Therefore, not receiving additional notice concerning these 
downstream elements of the claim is ultimately 
inconsequential.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
relevant medical records that he and his attorney identified.  
Also, the veteran was afforded a VA examination in August 
2008 - on remand, for a medical nexus opinion to determine 
whether his left ankle disorder is related to his period of 
honorable military service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) (VA must obtain an examination and 
opinion when necessary to fairly decide a claim).  See also 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The report 
of this examination substantially complies with the Board's 
February 2008 remand directives, as the examiner based his 
opinion on a review of the claims file for the pertinent 
medical and other history.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002) and Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran's attorney recently indicated in August 2008, in 
response to the most recent SSOC, that he and the veteran had 
no other information or evidence to submit.  He therefore 
asked that the case be returned to the Board for further 
appellate consideration as soon as possible.  Accordingly, 
the Board finds that no further action is necessary to meet 
the requirements of the VCAA or the Court.

II.  Merits of the Claim

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated another 
way, service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service-connected disability compensation may only be paid to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable."  So in 
adjudicating the veteran's claim, the Board may only consider 
his period of honorable military service from July 1975 to 
May 1978, since his subsequent period of service from May 
1978 to March 1981 was under dishonorable conditions.  See 
Harris v. West, 13 Vet. App. 509 (2000).

The veteran claims that he injured his left ankle in a 
parachute jump during his period of honorable military 
service.  But none of his service medical records (SMRs) 
makes any reference to such an injury or to resulting 
problems with either ankle or foot.  Of particular relevance, 
during a physical examination in August 1980, prior to his 
separation from active duty, both feet and ankles were 
evaluated as normal.   Thus, in the absence of any evidence 
of a left ankle injury in service, and specifically during 
his period of honorable service, his SMRs provide compelling 
evidence against his claim.  See Struck v. Brown, 
9 Vet. App. 145 (1996).



Evidence developed after service also makes no reference to 
left ankle or foot problems until 2002, approximately 24 
years after the conclusion of his honorable period of 
military service.  In March 2002, he was seen for a podiatric 
consultation for complaints of painful ankles for the past 
several years.  The diagnostic impression included collapsing 
pes planus valgus, bilaterally, secondary to equines, and 
tarsal tunnel syndrome on the left.  In June 2002, he had a 
calcaneal osteotomy of the left foot and ankle following a 
diagnosis of degenerative joint disease of the left foot.  

None of the post-service treatment records, however, supports 
the veteran's claim in that they do not include a medical 
opinion of a nexus or relationship between his current left 
ankle disorder and his military service - including any 
injury he alleges he sustained.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  In addition, the 24-year lapse 
between his military discharge from his honorable period of 
service in May 1978 and the onset of left ankle symptoms in 
2002 provides compelling evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).

The only evidence appearing to support the veteran's claim is 
an October 2002 VA examination report.  At that time, the VA 
examiner noted the veteran had injured his ankles after a 
parachute jump [presumably in service], and that he had 
experienced persistent pain in both ankles ever since.  
Following a clinical examination, the diagnoses included 
loose body, left ankle, "service connected."  The examiner 
went on to state that the left foot operation was not 
indicated for any service-connected condition; further, that 
bilateral flat foot was a developmental condition and not 
related to the veteran's military service.  So the VA 
examiner seemingly attributed the veteran's left ankle 
disorder to his military service, and, in particular, to the 
alleged parachuting injury.  



But there is no indication the VA examiner had reviewed the 
veteran's claims file - which, as mentioned, makes no 
reference whatsoever to any such injury or resulting left 
ankle or foot problems until many years after service.  
Instead, the VA examiner apparently merely recorded the 
veteran's self-reported history.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
held the Board may not disregard a favorable medical opinion 
solely on the rationale it was based on a history given by 
the veteran.  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, though, the veteran's self-reported history of left 
ankle problems following the purported parachuting injury is 
indeed not credible since, as mentioned, there is no 
objective indication (or, for that matter, even suggestion) 
of such an injury in his service medical or personnel 
records.  He did not have any relevant complaints, and there 
were no objective clinical findings specifically concerning 
his left ankle.  This self-reported history, therefore, is 
insufficient to constitute a basis to award service 
connection, since the VA examiner did not offer an 
independent medical opinion confirming the veteran's self-
reported history.  See Leshore v. Brown, 8 Vet. App. 406, 409 
(1995) (the fact that the veteran's history is recorded in 
medical records does not transform it into a competent 
medical opinion); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value and does not 
serve to verify the occurrences described); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based exclusively on the 
recitations of a claimant).



The Board finds, instead, that the most persuasive and 
credible evidence on this determinative issue of causation is 
the report of a more recent August 2008 VA examination.  Keep 
in mind this VA examiner was specifically asked to comment on 
the etiology of the veteran's left ankle disorder, as the 
Board had directed when remanding this case in February 2008.  
And the examiner was cautioned to only consider the veteran's 
initial period of service, which was honorable, as opposed to 
his latter period of service, which was not.  The examiner's 
conclusions in the report of his evaluation were based on a 
review of the entire claims file, including the veteran's 
service medical records, as well as the findings from his 
physical examination of the veteran.  And based on this 
review and examination, the diagnosis was "left ankle 
sprain/strain."  But the examiner then opined that, "[d]ue 
to my review of [the veteran's] medical records, I see no 
evidence of him ever sustaining a left ankle injury so I do 
not feel that his current left ankle diagnosis is related to 
his military service from July 1975 to May 1978."

The Board places significant probative value on this opinion, 
as it was based on a review of the claims file, is consistent 
with the evidence of record, and is supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.... As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").



Based on the foregoing, the Board finds that both the service 
and post-service medical records provide highly probative 
evidence against the veteran's claim.  Overall, these records 
show he was first diagnosed with a left ankle disorder 
many years after service - indeed, more than two decades 
after the fact.  And the Board places significant probative 
value on the August 2008 VA examination report, which 
concludes that his left ankle disorder is unrelated to his 
military service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position)

The Board has considered the veteran's personal lay 
statements in support of his claim.  While he may well 
believe that his left ankle disorder is related to an injury 
in service, as a layman without any medical training and 
expertise, he simply is not qualified to make this medical 
determination.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., left ankle 
pain) he may have personally experienced during and since 
service, not the cause of his pain, and in particular, 
whether it is related to an injury he sustained in service.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left ankle disorder.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is 
denied.


ORDER

Service connection for a left ankle disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


